Citation Nr: 1417171	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-46 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection keloids on the scalp and chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to July 1986.  He had subsequent service in the Reserves from August 1986 to March 2008.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned at a September 2012 hearing (Travel Board hearing) in Chicago, Illinois.  A transcript of the hearing has been associated with his claims folder.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of such files reveals VA treatment records dated from November 2002 to July 2012.  Remaining documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has keloids of the scalp and chest that are a result of pseudofolliculitis barbae (PFB), which initially manifested during his military service and has continued to the present day.  

A Formal Finding of Unavailability of service treatment records (STRs) from the Veteran's period of active duty was issued in February 2009.  The Veteran has supplemented the record with extracted STRs.  Such records show that in July 1984, the Veteran was given a shaving waiver.  In September 1984, the Veteran again was given a shaving waiver and noted to have had PFB nodules.  The physician made a notation that "patient shaved too close" and was "reinstructed on shaving techniques."  He was given a profile for shaving for four weeks.  In January 1985, the Veteran was noted to have had PFB and requested a one year shaving waiver.  A February 1986 record reflects such shaving waiver.  The same record noted that the Veteran had mild PFB lesions of excellent control.

An April 1996 report of medical examination, taken during the Veteran's time in the Reserves, reflects that the Veteran had a keloid on the back of his head and chest.  

Records show that the Veteran presented for treatment of his keloids at the Jesse Brown VA Medical Center (VAMC) in November 2002.  An October 2008 VA treatment record references the April 1996 report of medical examination, noting that the Veteran was seen by a dermatologist who noted that he was previously diagnosed with keloids on his scalp and chest.  The dermatologist noted the Veteran's report that the keloid on his scalp started as a bump in 1984 and the one on his chest was a lesion, which he scratched approximately during the same time period.  He was previously followed by an outside dermatologist who treated him with corticosteroid injections, prescription solution, and a topical cream.  The dermatologist also noted that the Veteran's lesions were previously itchy, but were asymptomatic since his last corticosteroid injection in September 2008.
The Veteran was afforded an April 2009 VA skin examination in connection with his claim.  He was diagnosed with an inflamed keloid on his posterior scalp and a keloid on his chest.  The dermatologist opined that there is at least a 50 percent chance that the Veteran's treatment of keloids is related to the Veteran's in-service treatment of keloids.  In support of her opinion, the examiner referred to the aforementioned April 1996 report of medical examination and instead, noted the date as April 1986; finding that the Veteran was diagnosed with keloids during active duty.

A May 2009 rating decision denied the Veteran's claims finding that while "initially, it was believed that Reserve treatment record dated April 20, 1996 was actually dated April 20, 1986 which would have been during an active duty time period..., upon further review, the correct date was as indicated, April 20, 1996 and during a Reserve duty status."  Thus, the RO concluded that the condition did not first occur during an active duty time period.  The RO acknowledged that they reviewed the Veteran's extracted STRs which pertain to treatment of PFB.

In June 2009, the Veteran submitted a copy of a June 1988 Memorandum from the Department of the Air Force (Memorandum), entitled "Management of Pseudofolliculitis Barbae," which indicated that "PFB has been called many different names, such as acne keloids," and discussed the recommendation of shaving waivers.

At the September 2012 hearing, the Veteran testified that prior to entering service, he did not have a history of shaving every day and was required to do so once he arrived in the Air Force.  He stated that he began to experience a painful skin reaction to shaving and presented himself to medical personnel for treatment.  He testified to having a waiver of daily shaving during his period of active duty.  He testified that he continues to have outbreaks of PFB and does not shave daily because of that.  He asserted that the keloid scars on his chest and scalp are residuals of the PFB he had while in service and that he was unaware that he should have filed a claim for PFB as the underlying condition of his keloid scars. 

As additional information has been received since the August 2009 VA examination, including the June 1988 Memorandum and the Veteran's September 2012 hearing testimony, an addendum opinion is needed to determine whether the Veteran's keloids of the scalp and chest are related to his in-service diagnoses and treatment of PFB.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the August 2009 VA examiner for an addendum to consider the Veteran's copies of service treatment records that reflect diagnoses of pseudofolliculitis barbae (PFB) during his period of active duty from August 1982 to July 1986. If the examiner is unavailable, the case should be referred to another examiner for comment.  If deemed necessary, another VA examination should be accomplished.

The examiner is asked to consider the Veteran's lay testimony given during the September 2012 Board hearing and the June 1988 Air Force Memorandum, as well as any other relevant medical literature, prior to offering an opinion on the following questions.

Specifically, the VA examiner should indicate whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current keloids of the scalp and chest had their onset in service or are otherwise the result of disease or injury during service, to include the in-service diagnoses PFB.

All opinions should be accompanied by clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.   This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).








